1

2

3

4                             IN THE UNITED STATES DISTRICT COURT
5                           FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA,                       Case No.: 1:17-cr-00271-001 LJO
8                            Plaintiff,               ORDER OF RELEASE
9           v.
10    ANDREW ADAM GOMEZ,
11                           Defendant.
12

13          The above-named defendant has been accepted to the Dream Center Discipleship Drug
14
     Treatment Program located in Los Angeles, California for a period of up to 1 year.
15
            IT IS HEREBY ORDERED that the defendant shall be released to Kevin Mitchel of the
16
     Federal Defender Office, on Tuesday, January 8, 2019 at 6:00am for transportation directly to
17
     the inpatient drug treatment facility.
18

19

20   IT IS SO ORDERED.
21
        Dated:     January 7, 2019                        /s/ Lawrence J. O’Neill _____
22                                               UNITED STATES CHIEF DISTRICT JUDGE

23

24

25

26

27

28
 AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General)                                       Page 2 of   3 Pages

 GOMEZ, Andrew Adam
 Doc. No. 1:17CR00271-2
                                            ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked
below:

      (6)       The defendant is placed in the custody of:

                    Name of person or organization

         who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
         appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
         defendant violates any conditions of release or disappears.

                  SIGNED: ________________________________
                                     CUSTODIAN
      (7)       The defendant must:

                (a)    report on a regular basis to the following agency:
                        Pretrial Services and comply with their rules and regulations;
                (b)    report by telephone to the Pretrial Services Agency upon arrival at the Dream Center Discipleship Program;
                (c)    travel restricted to Central District of CA, and direct travel to and from the Eastern District of CA, for court-
                        related purposes only, unless otherwise approved in advance by PSO;
                (d)    report any contact with law enforcement to your PSO within 24 hours;
                (e)    you must reside and participate in the Dream Center Discipleship Program inpatient substance abuse
                        treatment program, in Los Angeles, California, and comply with all the rules and regulations of the program,
                        as directed by program staff and Pretrial Services; You must remain in the inpatient facility until released by
                        the PSO; A responsible party approved by Pretrial Services, shall escort you to all required court hearings
                        and escort you back to the program upon completion of the hearing;
                (f)    not possess, have in your presence, or have access to a firearm/ammunition, destructive device, or other
                        dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition,
                        currently under your control;
                (g)    submit to drug or alcohol testing as approved by the PSO. You must pay all or part of the costs of the testing
                        services based upon your ability to pay, as determined by the Pretrial Services Officer;
                (h)    refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a
                        prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of any
                        prescribed medication(s). However, medical marijuana, prescribed and/or recommended, may not be used;
                (i)    participate in a program of medical or psychiatric treatment including treatment for drug or alcohol
                        dependency, as approved by the PSO; you must pay all or part of the costs of the counseling services based
                        upon your ability to pay, as determined by the PSO;
                (j)    upon successful completion of the Dream Center Discipleship Program, you must reside at an address
                        approved by Pretrial Services and you must not change your residence or absent yourself from this residence
                        for more than 24 hours without the prior approval of the PSO; and,

                 USMS SPECIAL INSTRUCTIONS:
                (k) have your release on bond delayed until 6:00 am on Tuesday, January 8, 2019, at which time you will be
                     released from U.S. Marshal’s custody directly to Kevin Mitchel, for immediate transportation to the Dream
                     Center Discipleship Program in Los Angeles, California.
